Citation Nr: 0020930	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-02 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for left ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel  



INTRODUCTION

The veteran had active military service from May 1960 to 
March 1963.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a February 1996 rating 
decision, in which the RO denied the veteran's claim for an 
increased (compensable) rating for left ear hearing loss.  
The effective date of the present disability rating was May 
1974.  The veteran filed an NOD in March 1996, and the RO 
issued an SOC in April 1996.  In September 1996, the veteran 
testified before a Hearing Officer at the VARO in Pittsburgh.  
The Board interprets the written transcript of that hearing 
as the veteran's substantive appeal.  Supplemental Statements 
of the Case (SSOCs) were issued in November 1996 and January 
2000.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The evidence does not reflect that the veteran is totally 
deaf in his non-service-connected right ear.   

3. Upon VA examination conducted in December 1999, the 
veteran's hearing acuity in his left ear was manifested by 
an average pure tone threshold at 1000, 2000, 3000, and 
4000 hertz of 60 decibels (dB), and speech discrimination 
ability was 84 percent.  

4. Application of the puretone average and speech 
discrimination scores to table VI results in the 
designation of "III" for the left ear, which, when 
applied to table VII, results in a noncompensable 
percentage evaluation for hearing impairment.  


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met, under either the rating criteria in 
effect prior to, or the rating criteria in effect on and 
after June 10, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, 4.87, Diagnostic 
Codes 6100-6110 (1998 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that the veteran was 
service connected for left ear hearing loss in a February 
1976 Board decision.  In a September 1976 rating action, the 
RO determined the veteran's disability rating to be 
noncompensable.  A subsequent Board decision, in January 
1978, also determined the veteran's disability rating for his 
left ear hearing loss to be noncompensable.  

Thereafter, in August 1995, the veteran submitted a VA Form 
21-4138 (Statement in Support of Claim) to the RO, in which 
he filed an increased rating claim for left ear hearing loss.  

That same month, August 1995, the RO received medical records 
from the VA Medical Center (VAMC) in Pittsburgh, dated from 
June 1975 to February 1995.  In particular, these records 
reflected the veteran's treatment for a heart disorder, as 
well as treatment records and audiological evaluations with 
respect to the veteran's left and right ear, previously 
considered.  

In September 1995, the veteran underwent a VA audiological 
evaluation.  On audiological testing, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
35
40
55
60
LEFT
50
35
35
50
65

The average pure tone threshold was 48 dB in the right ear 
and 46 dB in the left ear.  Speech recognition ability was 94 
percent bilaterally.  The examiner noted that both ears 
showed mild to moderate mixed impairment for pure tones, with 
more significant impairment in the low and high frequencies 
and less impairment in the middle frequencies.  

In September 1996, the veteran testified before a Hearing 
Officer at the VARO in Pittsburgh.  He reported that, while 
he had experienced a problem with drainage in his ears, 
surgery had corrected the problem, and now he suffered with a 
ringing sound and decreased hearing acuity bilaterally.  The 
veteran also reported that he experienced pain in and around 
his ears, and that he wore hearing aids in both ears.  

In October 1996, the veteran underwent a VA audiological 
evaluation.  On audiological testing, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
35
55
65
LEFT
50
35
35
65
75

The average pure tone threshold was 48 dB in the right ear 
and 53 dB in the left ear.  Speech recognition ability was 88 
percent in the right ear and 96 percent in the left ear.  The 
examiner noted that both ears showed moderate impairment in 
the low frequencies, mild impairment in the middle 
frequencies, and moderate to severe impairment in the high 
frequencies.  

In November 1996, the veteran submitted a statement to the 
RO, in which he reported that, for the last 10 to 12 years, 
he had suffered from hearing loss as well as a ringing in his 
ears.  In addition, the veteran reported suffering from 
severe pain in and around his ears, which he indicated had 
been diagnosed as trapped nerve endings as a result of ear 
surgeries.  

In December 1999, the veteran again underwent an additional 
VA audiological evaluation.  On audiological testing, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
40
45
70
75
LEFT
55
35
45
75
85

The average pure tone threshold was 58 dB in the right ear 
and 60 dB in the left ear.  Speech recognition ability was 92 
percent in the right ear and 84 percent in the left ear.  The 
examiner noted that the veteran suffered from mild to severe 
mixed loss of hearing, predominantly sensorineural, 
bilaterally.  

In January 2000, the veteran underwent a medical examination 
for VA purposes.  The examiner noted the veteran's reported 
medical history, which included his suffering from otalgia 
and otorrhea bilaterally.  The veteran indicated that he 
first began to notice hearing loss sometime in 1973 or 1974.  
On clinical evaluation, both the left and right ear canals 
were noted as surgically modified with what was described as 
a canal-wall-down mastoidectomy.  The tympanic membranes of 
both ears were within normal limits, and there was no 
evidence of middle ear effusion.  The mastoids were clean and 
dry, with no evidence of discharge or cholesteatoma.  There 
was no active ear disease present.  Furthermore, the veteran 
was noted to wear bi-neural hearing amplification devices.  

In a subsequent rating action, dated that same month, January 
2000, the RO service connected the veteran for tinnitus, 
awarding a 10 percent disability rating.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected left ear 
hearing loss is more severe then previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2; Francisco v. Brown, 7 Vet.App. 55 (1994).

Before addressing the merits of this case, the Board notes 
that, during the pendency of the appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  See 64 Fed. Reg. 
25,202 - 25,210
(May 11, 1999).  The new regulations were codified at 
38 C.F.R. §§ 4.85-4.87a (1999).  In its January 2000 SSOC, 
the RO noted the recent change in the law regarding 
evaluations for hearing impairment, although it did not 
specifically cite to the amended regulations.  

We are cognizant that the pertinent regulatory amendments 
regarding evaluations for hearing impairment did not result 
in any substantive changes relevant to this appeal.  
Essentially, the old and new regulations for evaluating 
disability from a hearing loss disorder are identical.  See 
64 Fed. Reg. 25,202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  

Thus, where there has been no significant change in the 
substantive criteria directly affecting the appeal, the Board 
has determined that there is no prejudice to the veteran in 
proceeding to consider the issue.  A remand of the issue 
would only needlessly delay consideration of the veteran's 
claim, without any benefit to the veteran.  The Board further 
notes that the medical record is fully developed and the 
veteran has had ample opportunity to advance argument and 
evidence as to the functional limitations produced by his 
service-connected disability.  Accordingly, there is no 
prejudice in the Board reviewing the claim on the merits.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).  Therefore, the 
Board will proceed with the analysis of the merits of the 
veteran's claim of an increased rating for left ear hearing 
loss. 

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent an 
expression of congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet.App. 308, 312-313 (1991).  See also Baker 
v. West, 11 Vet.App. 163, 168 (1998).  In reviewing this 
case, the Board must therefore evaluate the veteran's left 
ear hearing loss under both the old and current regulations, 
to determine whether he is entitled to a compensable 
evaluation under either set of criteria.  In this case, 
neither set of rating criteria can be more favorable to the 
veteran's claim, since the criteria are essentially 
identical.  

We note that, in particular, under the new regulations, the 
title of Table VI was changed from "Numeric Designations of 
Hearing Impairment" (38 C.F.R. § 4.87 (1998)) to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination" (38 C.F.R. 
§ 4.85 (1999)).  Moreover, Table VII reflects that hearing 
loss is now rated under a single Code, that of Diagnostic 
Code 6100, regardless of the percentage of disability.  
Furthermore, the amended regulations added two new provisions 
for evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds in the 
1000, 2000, 3000, and 4000 Hertz frequencies are 55 dB's or 
more, an evaluation could be based upon either Table VI or 
Table VIa, whichever results in a higher evaluation.  In 
addition, under section 4.86(b), when a puretone threshold is 
30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.  

In the present case, the severity of a hearing loss 
disability is determined by applying the criteria set forth 
at 38 C.F.R. § 4.85 (1999).  Under these criteria, 
evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. 
§ 4.85(a) and (d) (1999).  

To evaluate the degree of disability for service-connected 
left ear hearing loss, the rating schedule establishes eleven 
(11) auditory acuity levels, designated from level "I", for 
essentially normal acuity, through level "XI", for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet.App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).  If impaired hearing is service connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of "I", subject to the provisions of 38 C.F.R. § 3.383 
(which addresses cases where there is total deafness in both 
the service-connected and the non-service-connected ear).  
See 38 C.F.R. § 4.85(f) (1999).  

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency
(I through XI) will be determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  

In this case, the veteran's most recent VA audiological 
evaluation, dated in December 1999, revealed an average 
puretone threshold hearing level of 60 dB for the left ear, 
with a speech discrimination score of 84 percent.  
Application of these scores to table VI results in a 
designation of "III" for the left ear.  This, combined with 
the Roman Numeral designation of "I" for the veteran's non-
service-connected right ear, when applied to table VII, 
results in a noncompensable (0 percentage) evaluation for 
hearing impairment for the left ear under DC 6100.  Thus, 
under the circumstances described above, an increased 
disability rating for left ear hearing loss is not warranted 
in this case.  

The Board has also considered sections 4.86(a) and (b) with 
respect to the veteran's claim.  We find, however, given 
that, the most recent evidence does not reflect puretone 
thresholds in the 1000, 2000, 3000, and 4000 Hertz 
frequencies at 55 dB's or more, consideration of Table VIa is 
not warranted in this instance.  Furthermore, consideration 
of section 4.86(b) is also not warranted, given that the 
evidence does not reflect a simultaneous puretone threshold 
of 30 dB or less at 1000 Hertz and a puretone threshold of 70 
dB or more at 2000 Hertz.  

We are also cognizant that, in recent years, scientific and 
accurate techniques have become available for testing organic 
hearing loss, and that professional audiologists, in 
assessing hearing impairment, utilize these techniques.  
Experience has shown that controlled audiology testing makes 
possible a reliable and accurate reflection of the true 
extent of a veteran's hearing loss.  See Lendenmann, supra.  
The Board thus concludes that, while the veteran sincerely 
believes his hearing is more severe than the current 
schedular rating assigned, the evidence of record reflects 
that the current noncompensable rating for left ear hearing 
loss is appropriate.

We also note that, in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  See also Hibbard v. West, ___Vet.App.___, No. 
98-1932 (July 7, 2000) (per curiam).  However, the Board 
believes that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's disability level.  The record does not reflect any 
recent hospitalization or medical treatment.  There is also 
no evidence of marked interference with employment, nor is 
there any contention to that effect.  The record, therefore, 
is devoid of evidence that would take the veteran's case 
outside the norm so as to warrant submission for 
consideration of the assignment of an extraschedular rating.  


ORDER

Entitlement to an increased rating for right ear hearing loss 
is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

